Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-9, 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Reference (US-PGPUB-NO:  US20160181849)(As to claim 1, 9, 16, Reference discloses):
    PNG
    media_image1.png
    550
    509
    media_image1.png
    Greyscale
and a processor coupled to the first sensor and the thermoelectric device and Reference discloses):2. The wireless charger of claim 1 [Para. 2], wherein to determine that the temperature of the electronic device exceeds the first threshold temperature the processor is configured to determine that the temperature of the electronic device is greater than or equal to the first: threshold temperature [Para. 64, 83].(As to claim 3, 5, 7, Reference discloses):3. The wireless charger of claim 2 [Para. 2], wherein to control the thermoelectric device to increase or decrease the temperature of the electronic device or the surface of the charging pad the processor is configured to decrease the temperature of the electronic device or the surface of the charging pad when the temperature of the electronic device is greater than or equal to the first threshold temperature [Para. 86, 64].(As to claim 4, Reference discloses):4. The wireless charger of claim 1 [Para. 2], wherein to determine that the temperature of the electronic device exceeds the first threshold temperature the processor is 

(As to claim 6, Reference discloses):6. The wireless charger of claim 1 [Para. 25, refer to: "mobile", "charges"], wherein to control the thermoelectric device to increase or decrease the temperature of the electronic device or the surface of the charging pad the processor is configured to [Para. 49, 46, refer to: "controller", "temperature", "surface"]:decrease the temperature of the electronic device or the surface of the charging pad when the temperature of the electronic device is greater than or equal to the first threshold temperature [Para. 39, 40];and increase the temperature of the electronic device or the surface of the charging pad when the temperature of the electronic device is less than a second threshold temperature [Para. 24, 39], wherein the second threshold temperature is less than the first threshold temperature [Para. 40, 35].(As to claim 17, Reference discloses):17. The method of claim 16, comprising: determining, by the processor [Para. 37, refer to: "processor", "CPU"], that the temperature of the charging device is less than a second threshold temperature: and increasing [Para. 4, refer to: "temperature", Reference discloses):18. The method of claim 17, comprising: deactivating, by the processor [Para. 37, 105], the thermoelectric device when the temperature of the charging device is greater than the second threshold temperature and less than the first threshold temperature [Para. 7].(As to claim 19, Reference discloses):19. The method of claim 17, wherein the second threshold temperature is less than the first threshold temperature [Para. 64, refer to: "threshold" "temperature"].(As to claim 20, Reference discloses):20. The method of claim 17, further comprising:obtaining, by the processor [Para. 37], an ambient temperature within the vehicle [Para. 64, refer to: "ambient", "temperature"];wherein decreasing the temperature of the charging device is based on the ambient temperature within the vehicle [Para. 86, 97].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 10-15, 
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For